     Case 2:20-cv-00714-KJD-DJA Document 34 Filed 07/28/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    DESIGN TO PRINT, INC., a Utah Corporation              Case No. 2:20-cv-00714-KJD-DJA
 8                                              Plaintiff,                   ORDER
 9           v.
10    CASESTACK, LLC,
11                                           Defendant.
12
13          Presently before the Court is Defendant Casestack, LLC’s Motion to Dismiss (#11) filed

14   May 20, 2020. Though the time for doing so has passed, Plaintiff has not filed a response in

15   opposition. However, on May 21, 2020, Plaintiff filed an Amended Complaint (#14). The

16   amended complaint dropped the claim for negligence against Casestack, which Casestack had

17   moved to dismiss as preempted. Casestack had also moved to dismiss Plaintiff’s claim for

18   “breach of duties[.]” This claim was not dropped in the amended complaint.

19          Accordingly, the Court denies the motion to dismiss as moot. Defendant may raise the

20   issue of preemption of the breach of duties claim in a responsive pleading to Plaitniff’s Amended

21   Complaint (#14). Defendant Casestack, LLC shall file an answer or responsive pleading within

22   fourteen (14) days of the entry of this order.

23   Dated this 28th day of July, 2020.

24
25                                                    _____________________________
                                                      Kent J. Dawson
26                                                    United States District Judge
27
28
